 1NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Alois Box Co., Inc. and Graphic CommunicationsUnion Local 415-S, AFLŒCIO. Case 13ŒCAŒ37712July 12, 1999DECISION AND ORDERBY MEMBERS LIEBMAN, HURTGEN, AND BRAMEPursuant to a charge filed on April 6, 1999, the Gen-eral Counsel of the National Labor Relations Board is-sued a complaint and notice of hearing on April 29,1999, alleging that the Respondent has violated Section
8(a)(5) and (1) of the National Labor Relations Act by
refusing the Union™s request to bargain following the
Union™s certification in Case 13ŒRCŒ19729.1  (Officialnotice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regulations,Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB343 (1982).)  The Respondent filed an answer, with af-firmative defenses, admitting in part and denying in partthe allegations in the complaint.On June 7, 1999, the General Counsel filed a Motionfor Summary Judgment.  On June 9, 1999, the Boardissued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should not
be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of the Board™s disposition of certain challengedballots in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.2On the entire record, the Board makes the following                                                       1 326 NLRB No. 110 (1998).2 We reject the Respondent™s contention that the complaint is ad-ministratively insufficient.  Rather, we find that the complaint meets therequirements set out in  Sec. 102.15 of the Board™s Rules and Regula-tions.FINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Melrose Park,Illinois, has been engaged in the manufacture of corru-gated boxes.During calendar year 1998, a representative period, theRespondent, in conducting its business operations de-scribed above, purchased and received at its MelrosePark, Illinois facility goods valued in excess of $50,000
directly from points outside the State of Illinois.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held November 12, 1997, theUnion was certified on September 30, 1998, as the exclu-sive collective-bargaining representative of the employ-ees in the following appropriate unit:All full-time and regular part-time production, mainte-nance and shipping employees employed by the Em-ployer at its facility currently located at 2000 NorthMannheim Road, Melrose Park, Illinois 60160; but ex-cluding all other employees, office clericals, guards andsupervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainOn or about November 2, 1998, the Union requestedthat the Respondent recognize and bargain, and, sinceNovember 18, 1998, the Respondent has failed and re-fused.  We find that this failure and refusal constitutes anunlawful refusal to bargain in violation of Section 8(a)(5)
and (1) of the Act.CONCLUSION OF LAWBy failing and refusing on and after November 18,1999, to recognize and bargain with the Union as theexclusive collective-bargaining representative of em-ployees in the appropriate unit, the Respondent has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union and, if an
understanding is reached, to embody the understandingin a signed agreement. 2To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Alois Box Co., Inc., Melrose Park, Illinois,its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with Graphic CommunicationsUnion Local 415-S, AFLŒCIO as the exclusive bargain-ing representative of the employees in the bargainingunit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understandingin a signed agreement:All full-time and regular part-time production, mainte-nance and shipping employees employed by the Em-ployer at its facility currently located at 2000 NorthMannheim Road, Melrose Park, Illinois 60160; but ex-cluding all other employees, office clericals, guards andsupervisors as defined in the Act.(b) Within 14 days after service by the Region, post atits facility in Melrose Park, Illinois, copies of the at-tached notice marked ﬁAppendix.ﬂ3  Copies of the notice,on forms provided by the Regional Director for Region13 after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since November18, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.   July 12, 1999Wilma B. Liebman,                        MemberPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Graphic Commu-nications Union Local 415-S, AFLŒCIO as the exclusiverepresentative of the employees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time production, mainte-nance and shipping employees employed by us at ourfacility currently located at 2000 North Mannheim
Road, Melrose Park, Illinois 60160; but excluding all
other employees, office clericals, guards and supervi-sors as defined in the Act.ALOIS BOX CO., INC.